DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on November 3, 2020.
Claims 1, 3, 11–13, 17, and 18 have been amended and are hereby entered.
Claim 7 has been canceled.
Claims 1–6 and 8–20 are currently pending and have been examined.
Response to Amendment
The amendment filed November 3, 2020 has been entered.  Claims 1–6 and 8–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(a) rejection previously set forth in the Final Office Action mailed October 2, 2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1–6 and 8–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–6 and 8–20 recite presenting job offers, which is the abstract idea of methods of organizing human activity because they recite the commercial interaction of marketing activities.  This is an abstract idea because the process is a job presentment, which is a marketing activity that could be performed between humans alone.  
(¶ 3, 4) and optimize the timing of job posts (¶ 18). Thus, the limitations of claims 1–6 and 8–20, in combination, integrate the abstract idea into a practical application.
For these reasons, the prior rejection of claims 1–6 and 8–20 under 35 U.S.C. 101 has been withdrawn.

Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
determining, by the one or more processors, a view threshold number for the selected job post, wherein the view threshold number is determined based on a performance of previously posted successful job posts according to a day of a week that the previously posted successful job posts were posted.
The prior art reference of record that is most closely related to the claim limitation recited above is Srinivasan et al., U.S. Patent App. No. 2015/0193685 (“Srinivasan”), which discusses determining an expected response to an online post based on the day of the week it was posted.  Srinivasan, however, discusses determining an expected response, but does not disclose 
For these reasons, independent claims 1, 12, and 17 are deemed to be allowable.  Dependent claims 2–6 and 8–11 are also allowable due to their dependency on claim 1; dependent claim 13–16 are also allowable due to their dependency on claim 12; and dependent claims 18–20 are also allowable due to their dependency on claim 17.  Accordingly, the prior rejections of claims 1–6 and 8–20 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Budzienski et al., U.S. Patent App. No. 2014/0244532, discloses a platform for listing trending job posts based on calculated scores.  
Fernandes, U.S. Patent App. No. 2018/0322199, discloses a job pool with rotating job slots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696